Title: Thomas Jefferson to Nicolas G. Dufief, 29 September 1810
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          
            Sir
            Monticello Sep. 29. 10.
          
            I have duly recieved your favor with the prospectus of your dictionary, and shall gladly become a subscriber to it. altho the number only but not the size of the volumes is stated, I presume from the price they must be 8vos altho’ from the matter one might have expected Grand formats. the 3d vol. especially will be valuable to have always at one’s elbow, and your former work is a pledge of the execution of the present. I shall be glad to recieve it ready bound, & neatly. it may come by post, provided one volume a week only be sent at a time so as not too much to encumber any one mail. I have lately seen announced in a Paris paper ‘Lettres sur la vieillesse par Meister. 12mo’ and some extracts which shew that Cicero has not exhausted the subject. should a copy have come to your bookshops I should be thankful to you for it. the amount of this & of the Dictionary shall be promptly remitted when known. I salute you with esteem & respect
          
            Th:
            Jefferson
        